Citation Nr: 1104393	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to death pension.  

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant's sister


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to September 
1997.  He died in May 2005.  The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2008, a statement of the 
case was issued in July 2009, and a substantive appeal was 
received in September 2009.

The issues of entitlement to service connection for the cause of 
the Veteran's death, entitlement to service-connected burial 
benefits, and entitlement to accrued benefits are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

At the time of the Veteran's death, the appellant was over 23 
years of age and he had not become permanently incapable of self-
support prior to attaining 18 years of age.


CONCLUSION OF LAW

The criteria for service connection for death pension benefits 
for the appellant are not met.  38 U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. §§  3.5, 3.57, 3.257, 3.356 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

The record reflects that the appellant was provided with the 
notice required regarding the criteria necessary to establish 
death pension through an August 2009 letter.  While the August 
2009 letter was after the initial adjudication of the claims, it 
was followed by process, curing the timing error.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

Regardless of any error in the VCAA notice provided, the Veteran 
has not disputed that he was over the age of 23 at the time of 
the Veteran's death and he has not asserted that he became 
incapable of self support prior to the age of 18.  Consequently, 
in this case there is no dispute as to the underlying facts 
regarding claimant status, and hence the claim is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Because the claim is denied as a matter of law, there is no 
reasonable possibility that additional notice or development 
would further the claim, and accordingly none need be afforded 
appellant including pursuant to the VCAA.

Death pension is payable to a child of a deceased Veteran of a 
period of war when certain other requirements are met.  
38 U.S.C.A. § 1542 (West 2002).  

The definition of the term "child," as defined for the purposes 
of establishing dependency status, means an unmarried person who 
is a legitimate child; a child legally adopted before the age of 
18 years; a stepchild who acquired that status before the age of 
18 years and who is a member of the Veteran's household at the 
time of the Veteran's death; or an illegitimate child.  In 
addition, the child must be someone who: (1) is under the age of 
18 years; (2) before reaching the age of 18 years became 
permanently incapable of self-support; or (3) after reaching the 
age of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support will 
be made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason of 
physical or mental defects.  The question of permanent incapacity 
for self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual case.  
38 C.F.R. § 3.356.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran died in May 2005.  The appellant has appealed the 
denial of death pension benefits.  On a VA Form 21-0519C-1 dated 
in December 2007, the appellant reported that he was born in 
March 1982.  He also reported that he earned $24,000 from 
employment in 2006 and $30,000 from employment in 2007.  Thus, 
the record establishes that at the time of the Veteran's death, 
the appellant was over 23 years of age.  Furthermore, the 
appellant has never asserted that he was incapable of self 
support, and he has indicated that he is gainfully employed.  The 
appellant was not a child based on the appellant's age at the 
time of the Veteran's death or based on an incapability of self 
support before the age of 18.  

Accordingly, the Board finds that the appellant is not entitled 
to death pension benefits, as he does not qualify as a child of 
the Veteran at the time of the Veteran's death under the legal 
definition of "child" found at 38 C.F.R. § 3.57.  



 
ORDER

The Board having determined that the appellant may not be 
recognized as the Veteran's child for death pension benefits, the 
appeal for death pension benefits is denied.


REMAND

With regard to the appellant's claim for service connection for 
the cause of the Veteran's death, additional pertinent evidence 
was submitted at the hearing without a waiver of RO review of the 
evidence.  Accordingly, the newly submitted evidence must be 
reviewed by the RO and a supplemental statement of the case 
issued.  38 C.F.R. § 19.31 (2010).

The January 2007 rating decision on appeal does not discuss 
accrued benefits.  While it does adjudicate most claims that were 
pending at the time of the Veteran's death, it does not decide 
the pending claims for Paragraph 29 and 30 benefits.  The agency 
of original jurisdiction must issue a rating decision that 
adjudicates all claims pending at the time of the Veteran's 
death, for accrued benefits purposes.  In addition to deciding 
the pending claims for Paragraph 29 and 30 benefits, the rating 
decision should readjudicate the other claims pending at the time 
of the Veteran's death and discussed by the January 2007 rating 
decision, clarifying that such adjudication is for accrued 
benefits purposes.

It is unclear from the record whether the appellant is asserting 
that he paid for the burial expenses of the Veteran and, if so, 
whether he is claiming that he was not reimbursed for such 
expenses.  The appellant should be asked for clarification.

In January 2007 the RO informed the appellant that his claim for 
service-connected death burial benefits had been denied.  In a 
January 2008 letter the Veteran stated that he disagreed with the 
decision on his claim denying service-connected burial benefits.  
Because there has been an initial RO adjudication of the burial 
benefits claim and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of a 
statement of the case with regard to this claim is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate in a rating decision the 
issues of: (1) Entitlement to accrued 
benefits based on a pending claim for service 
connection for lymphoma; (2) Entitlement to 
accrued benefits based on a pending claim for 
service connection for stomach pain; (3) 
Entitlement to accrued benefits based on a 
pending claim for benefits pursuant to 
38 C.F.R. § 4.29 and 4.30 (Paragraph 29 and 
30 benefits); (4); Entitlement to accrued 
benefits based on a pending claim for an 
increased rating for tinnitus; (5) 
Entitlement to accrued benefits based on a 
pending claim for an increased rating for 
allergic rhinitis; (6) Entitlement to accrued 
benefits based on a pending claim for an 
increased rating for rotator cuff tendonitis, 
left shoulder; (7) Entitlement to accrued 
benefits based on a pending claim for an 
increased rating for orchialgia, status post 
vasectomy; (8) Entitlement to accrued 
benefits based on a pending claim for an 
increased rating for lumbosacral strain; (9) 
Entitlement to accrued benefits based on a 
pending claim for an increased rating for 
plantar fasciitis; (10) Entitlement to 
accrued benefits based on a pending claim for 
an increased rating for noncardiac chest 
pain; (11) Entitlement to accrued benefits 
based on a pending claim for an increased 
rating for migraine headaches; and (12) 
Entitlement to accrued benefits based on a 
pending claim for a total rating based on 
individual unemployability due to service-
connected disability.  

2.  Seek clarification from the appellant as 
to who he asserts paid the Veteran's funeral 
expenses, and whether the person who paid for 
such expenses paid with their own funds, and 
if so, whether such payments were reimbursed 
by the Veteran's estate.

3.  Provide the Veteran a statement of the 
case that addresses the issue of entitlement 
to service-connected burial benefits.  The 
appellant and his representative should be 
provided notice of the appellant's right to 
file a substantive appeal.  This particular 
claim should be returned to the Board only if 
the appellant perfects his appeal by filing a 
timely substantive appeal.

4.  Upon completion of the above requested 
development reconsider the appellant's 
claims.  The appellant and his representative 
should be provided a supplemental statement 
of the case which includes review of all 
evidence received since the July 2009 
statement of the case and be afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


